DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.

Claim Objections
Claim 8 recites, “the plurality of profile element” in line 3 and is objected to, as it appears it’s intended to recite, “the plurality of profile elements.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “its” in line 5.  Numerous elements are previously introduced and thus, it is unclear as to which it refers.  It appears this language refers to “the receiving section” and will be interpreted as such.  
Re claim 2, claim 2 recites, “the U-shaped receiving space” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the receiving space” and will be interpreted as such.  
Re claim 3, claim 3 recites, “the U-shaped receiving space” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the receiving space” and will be interpreted as such.  
Re claim 4, claim 4 recites, “the free end of the mooting section” in line 1-2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “a free end of the mounting section” and will be interpreted as such.  
Re claim 5, claim 5 recites, “the leg” in line 2 and , “the U-shaped receiving space” in line 2-3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the second leg” and “, “the receiving space” and will be interpreted as such.  
Re claim 8, claim 8 recites, “its” in line 7.  Numerous elements are previously introduced and thus, it is unclear as to which it refers.  It appears this language refers to “the receiving section” and will be interpreted as such.  
Re claim 9, 
Re claim 11, claim 11 recites, “the stepped recess” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “a stepped recess” and will be interpreted as such.  
Re claim 12, claim 12 recites, “the stepped recess” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “a stepped recess” and will be interpreted as such.  
In addition, claim 12, “its” in line 2.  Numerous elements are previously introduced and thus, it is unclear as to which it refers.  It appears this language refers to “the stepped recess” and will be interpreted as such.  
Re claim 15, claim 15 recites, “its” in line 7.  Numerous elements are previously introduced and thus, it is unclear as to which it refers.  It appears this language refers to “the receiving section” and will be interpreted as such.  
In addition, claim 15 recites, “the façade panel” in the second clause twice, and “the profile element” in line 5.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the respective façade panel” and “the first profile element” and will be interpreted as such.  
In addition, claim 15 recites that the second profile element has only a mounting section and a recess.  It appears Fig. 5 shows a second profile element.  This figure shows much more than only a mounting section and a recess.  The profile shown has numerous arms, hooks, openings, and legs.  It’s unclear how this amount of structure can only be considered a mounting section and a recess.  For the purposes of this examination, this language will be interpreted as including
Claims 6-7, 10-11, 14 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gulnick (US 2017/0204615).
Re claim 1, Gulnick discloses a profile element (Fig. 10) configured for arrangement on a back of a facade panel (34) and for fastening the facade panel (34) to a building wall or a facade beam (36), comprising: 
a profile element (10, 26) integrally formed (Fig. 10, where integral means “necessary for completeness” and the language does not require a monolithic or one-piece construction) and having a receiving section (12/30 on the bottom), a fastening section (see examiner comments) and a mounting section (12/30 on the top), wherein the receiving section (12/30 on the bottom) forms a receiving space (see examiner 
Re claim 2, Gulnick discloses the profile element of claim 1, wherein the receiving space (see examine comments) is U-shaped (Fig. 10) wherein a first leg (see examiner comments) of the U-shaped receiving space (see examiner comments) lies in the same plane as (Fig. 10) the fastening section (see examiner comments) resting on the back (rear of 34) of the facade panel (34).
Re claim 3, Gulnick discloses the profile element of claim 2, wherein a second leg (at the arrow of the bottom 12/30) of the U-shaped receiving space (see examiner comments) lies in the same plane (Fig. 11) as the mounting section (upper 12/30).
Re claim 4, Gulnick discloses the profile element of claim 3, wherein a stepped recess (see examiner comments) is formed at the free end (top of upper 12/30) of the mounting section (upper 12/30).
Re claim 5, Gulnick discloses the profile element of claim 3, further comprising a stop (see examiner comments, 14) aligned substantially transversely (Fig. 11) to the leg (at the arrow to 12 and 30) and formed at a free end (bottom of lower 12/30) of the second leg (at the arrow to 12 and 30) of the U- shaped receiving space (see examiner comments).
Re claim 8, Gulnick discloses a facade system (Fig. 10-12) for mounting on buildings (Fig. 10-12 is capable of mounting on buildings, 36) having a plurality of facade panels (34) and a plurality of profile elements (10, 26, Fig. 8 showing multiples) connected to the plurality of facade panels (34), the plurality of profile element (34) each 
Re claim 9, Gulnick discloses the facade system of claim 8, wherein the facade panel (34) with the plurality of profile elements (10, 26) is mounted by screws ([0030]) to a wall of the building or on the facade beam ([0030]), the screws ([0030]) placed in an area of the mounting section (see examiner comments, see also Fig. 8).

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Puttinger (EP 2615220).
Re claim 1, Puttinger discloses a profile element (3) configured for arrangement on a back of a facade panel (9) and for fastening the facade panel (9) to a building wall or a facade beam (3 is capable of fastening to a building wall or façade beam), comprising: 
a profile element (3) integrally formed (Fig. 1) and having a receiving section (19), a fastening section (the section on 3 at which the fastener through 18 extends) and 
Re claim 7, Puttinger discloses the profile element of claim 1, wherein the profile element (3) has a greater height than a height (Fig. 1) of the facade panel (9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulnick (US 2017/0204615) in view of Bordener (US 2016/0060876).
Re claim 6, Gulnick discloses the profile element of claim 1, but fails to disclose wherein the profile element is made of extruded aluminum.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the profile element of Gulnick wherein the profile element is made of extruded aluminum as disclosed by Bordener in order to use a strong, readily available, cheap material and manner of manufacture, as aluminum and extruding are very well known and common in the art.  
It should further be noted that the language “extruded” is considered product-by-process; therefore, determination of patentability is based on the product itself.  See M.P.E.P. §2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).
Re claim 10, Gulnick discloses the facade system of claim 8, but fails to disclose wherein the plurality of profile elements are screwed to the plurality of facade panels.
However, Bordener discloses wherein the plurality of profile elements (10) are screwed (70, 72) to the plurality of facade panels (6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the profile element of Gulnick wherein the plurality of profile elements are screwed to the plurality of facade panels as disclosed by Bordener in order to use a secure, cheap, readily available connection method, and using screws of Bordener with the façade system of Gulnick would 
Re claim 11, Gulnick discloses the facade system of claim 10, wherein, in the installed state (Fig. 14), the plurality of facade panels (34) are mounted so that a gap (Fig. 14, see also Bordener proximate 142) is formed between the facade panels (14), and Bordener disclose the gap (Fig. 14, see also Bordener proximate 142) is sufficiently largely dimensioned (Fig. 14, see also Bordener proximate 142) to allow for a tool to reach screws (the cited gaps are sufficiently large to allow a tool to reach screws) in the area of the mounting section (see examiner comments).
Additionally, the language “in the installed state” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 12, Gulnick discloses the facade system of claim 11, wherein, in the installed state (Fig. 10-12), superposed facade panels (34) are positioned such that the stepped recess (see examiner comments) protrudes into the receiving space (see examiner comments).
Additionally, the language “in the installed state” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See
Re claim 13, Gulnick discloses the facade system of claim 12, wherein the stepped recess (see examiner comments) protruding into the receiving space (see examiner comments) is fixed by a stop (see examiner comments, as the language requires no abutment, contact, or juxtaposition) with respect to its horizontal movement play (Fig. 11).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulnick (US 2017/0204615) in view of Puttinger (EP 2615220).
Re claim 7, Gulnick discloses the profile element of claim 1, but fails to disclose wherein the profile element has a greater height than a height of the facade panel.
However, Puttinger discloses wherein the profile element (3) has a greater height than a height (Fig. 2) of the facade panel (9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the profile element of Gulnick wherein the profile element is made of extruded aluminum as disclosed by Puttinger in order to increase the strength of the profile with respect to the façade panel, as a larger or longer profile would allow for greater strength to carry a heavier panel, or better secure a façade panel.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulnick (US 2017/0204615) in view of Molteni (9,506,252).
Re claim 14, Gulnick discloses the facade system of claim 10, but fails to disclose wherein the plurality of facade panels are made of glass fiber concrete panels, fiber cement panels or laminate panels.
However, Molteni discloses wherein the plurality of facade panels (50) are made of glass fiber concrete panels, fiber cement panels or laminate panels (Col 8 lines 17-19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the profile element of Gulnick wherein the plurality of facade panels are made of glass fiber concrete panels, fiber cement panels or laminate panels as disclosed by Molteni in order to use a cheap, readily available, aesthetically pleasing material, as laminate is extremely well known and common in the art.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timko et al (“Timko”) (US 2017/0362824) in view of Dickey et al (“Dickey”) (2015/0233122).
Re claim 15, Timko discloses a construction (Fig. 15A-15C) for mounting a facade (102) on a building wall or a facade beam (Fig. 15A), comprising: 
a first profile element (334) configured for arrangement on a back (rear of 102) of a respective facade panel (102) and for fastening the respective facade panel (102) to the building wall or facade beam (Fig. 15C), the profile element (334) integrally formed (Fig. 15) and having a receiving section (see examiner comments), a fastening section (see examiner comments) and a mounting section (see examiner comments), wherein 
a second profile element (470) comprising only a mounting section (470) and a recess (see examiner comments) formed thereon and forming a lowermost part (Fig. 15C) of the façade (Fig. 15C), and 
a third profile element (605) having a mounting section (see examiner comments) along the building wall or along the facade beam (Fig. 15A) and being flush vertically oriented therewith (Fig. 15A) for fastening (Fig. 15A) a peripheral top facade panel (102),
but fails to disclose a kit.
However, Dickey discloses a kit ([0002]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the profile element of Timko with the kit as disclosed by Dickey in order to expedite construction of the façade in accost effective manner with high quality ([0002]).  
Examiner Comments

    PNG
    media_image1.png
    593
    661
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    721
    546
    media_image2.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635